Case: 11-60852     Document: 00511978087         Page: 1     Date Filed: 09/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 7, 2012
                                     No. 11-60852
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MEYBIS ARACELI GANUZA-VARGAS,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 492 214


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Meybis Araceli Ganuza-Vargas, a native and citizen of El Salvador,
petitions for review of an order of the Board of Immigration Appeals (BIA)
dismissing her appeal of the immigration judge’s (IJ’s) denial of a motion to
reopen her deportation proceedings, and she moves for a stay of deportation.
After notice was sent by regular mail to the address provided by Ganuza-Vargas
on her release from immigration custody, she failed to appear for a February
2005 removal hearing and was ordered deported in absentia. In August 2010,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60852   Document: 00511978087      Page: 2   Date Filed: 09/07/2012

                                  No. 11-60852

she moved to reopen the proceedings on the basis that she did not receive notice
of the 2005 hearing. The BIA agreed with the IJ’s determination that Ganuza-
Vargas received proper notice of the removal hearing, but it wrote separately to
reject her claims of due process violations and exceptional circumstances that
warranted reopening the proceedings for consideration of her asylum
application.
      Ganuza’s contention, that she cannot be deemed to have provided an
address to authorities because she was not first informed of her statutory
obligations by service of a Notice to Appear, is refuted by evidence in the record
showing that she was timely served with a Notice to Appear and apprised in
Spanish of her obligations. She is not entitled to a remand for consideration of
her asylum application because she has not established cause for her failure to
appear or rebutted the BIA’s determination that she failed to demonstrate
changed country circumstances that would allow it to consider her untimely
asylum application. There is no merit to her assertion that the BIA did not
articulate adequate reasons for denying relief. Accordingly, the petition for
review and the request for a stay of deportation are DENIED.




                                        2